Exhibit 10.21

Summary of Nonemployee Director Compensation Program
IHS Inc.

Program Summary

Our nonemployee directors receive compensation for their board service. Cash
compensation is comprised of an annual cash retainer of $60,000 (which may be
converted into deferred stock units or deferred under our directors stock plan,
as described in our Annual Report on Form 10-K under “Equity Compensation
Plans—IHS Inc. 2004 Directors Stock Plan”) and a fee of $1,500 per board or
committee meeting attended, plus reimbursement for all reasonably incurred
expenses related to the meeting. Additionally, certain directors may earn annual
retainers as follows:  a $20,000 Audit Committee chair retainer; a $20,000 Lead
Independent Director retainer; a $10,000 committee chair retainer for committees
other than our Audit Committee; and a $5,000 Audit Committee member retainer.

In addition, on each December 1 of each year of service, each nonemployee
director shall receive an award consisting of restricted stock units whose
underlying shares shall have, on the date of grant, a fair market value equal to
$100,000. The annual equity award and cash retainer are conditioned upon the
nonemployee director, having reached the end of his or her three-year term,
being duly elected to continue as a Director at the annual meeting of
stockholders of the Company immediately preceding such December 1 (or pursuant
to a written consent of the stockholders of the Company in lieu thereof).

Each nonemployee director shall receive on the date he or she is elected to the
Board for the first time a one-time award consisting of restricted stock units
whose underlying shares will have, on the date of grant, a fair market value (as
defined in the plan) equal to $100,000 (rounded to the nearest whole number of
shares). All equity awards for nonemployee directors will be issued pursuant to
the IHS Inc. 2004 Directors Stock Plan.

We provide liability insurance for each of our directors.

 

Amount

 

Non-Employee Director

 

 

 

Annual Retainer

 

$

60,000

 

Per Meeting Fee

 

$

1,500

 

 

 

 

 

Committee

 

 

 

Annual Retainer

 

 

 

Audit Committee Chairman

 

$

20,000

 

Chairman other than Audit

 

$

10,000

 

Audit Committee Member

 

$

5,000

 

Per Meeting Fee

 

 

 

Chairman

 

$

1,500

 

Member

 

$

1,500

 

 

 

 

 

Lead Independent Director

 

 

 

Annual Retainer

 

$

20,000

 

 

 

 

 

Equity

 

 

 

Newly Elected

 

$

100,000

 

Annual (1)

 

$

100,000

 

 

--------------------------------------------------------------------------------

(1)          The revised annual equity grant for Fiscal Year 2006, pro-rated for
the remainder of the fiscal year, resulted in an additional $25,000 of common
stock being awarded to each non-employee director on July 6, 2006 (in lieu of
equity, $25,000 cash compensation was awarded to Mr. Klein).


--------------------------------------------------------------------------------